DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 12/20/2019 and 04/18/2022 have been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the first light and the second light having mutually different wavelength bands” renders claim 1 (lines 3-4) indefinite.  It is unclear to the Examiner how the wavelength bands of the first and second light have mutually different wavelength bands when they both function to induce destruction of bacteria (line 5 and line 7).  It is unclear how the wavelength bands can be used for the same purpose but still be mutually different.
The limitation “the first light and the second light are emitted for mutually different times” renders claim 8 (lines 1-2) indefinite.  It is unclear to the Examiner how the lights have mutually different times but are capable of being overlapped.  The Examiner contends that the lights wouldn’t have “mutually different times” if the lights have durations that overlap one another.
The term "a harmless dose" in claim 18 (line 1) is a relative term which renders the claim indefinite.  The term "a harmless dose" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “harmless dose” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The term "allowable dose" in claim 18 (line 2) is a relative term which renders the claim indefinite.  The term "allowable dose" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for an “allowable dose” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15, and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9-11, and 13-16 of copending Application No. 16/747,688 (hereinafter ‘688) (claims filed 3/3/2022). 
Regarding claims 1-2, 4, and 13-14 of the instant application, claim 1 of ‘688 discloses:
A light irradiation apparatus (claim 1, line 1), comprising: first and second light sources that emit first light and second light (claim 1, lines 6-10), respectively at timings 5close to each other, regardless of whether the timings overlap or not (claim 1, lines 15-16), the first light and the second light having mutually different wavelength bands (claim 1, lines 6-10 – first light having a blue wavelength band and second light having an ultraviolet wavelength band, i.e., mutually different wavelength bands), wherein the first light has a wavelength band for inducing destruction of bacteria by damaging a cell of the bacteria as the first light acts on a photosensitizer present in the bacteria (intended use limitation – since the reference application’s apparatus claims contain the same components, the reference application’s apparatus can be configured to be used for this purpose), wherein the second light has a wavelength band for inducing the destruction of the bacteria 10by changing the structure of a genetic material present in the cell of the bacteria (intended use limitation – since the reference application’s apparatus claims contain the same components, the reference application’s apparatus can be configured to be used for this purpose), and wherein a dose of the second light source is less than 1/10 of a dose of the first light source (claim 1, lines 17-18).
The light irradiation apparatus of claim 1, wherein the first light is blue light (claim 1, lines 6-8), and the second light is ultraviolet light (claim 1, lines 9-10), and 15wherein the second light is irradiated with a daily maximum irradiation amount of about 3 mJ/cm2 (claim 1, lines 18-19 – 3 mJ/cm2 = 30 J/m2).
The light irradiation apparatus of claim 1, wherein the second light corresponds to a wavelength of ultraviolet C (UVC) (claim 1, lines 11-12).
The light irradiation apparatus of claim 1, further comprising: a controller that controls the first light source and the second light source (claim 1, lines 13-14).
The light irradiation apparatus of claim 13, wherein the controller controls at least one of an intensity and an irradiation duration of each of the first light and the second light (claim 1, lines 13-19).
	Claim 1 of the ‘688 application anticipates instant claims 1-2, 4, and 13-14.  Therefore, instant claims 1-2, 4, and 13-14 are not patentable over claim 1 of the ‘688 application.

Regarding claim 3 of the instant application, claim 4 of ‘688 discloses:
The light irradiation apparatus of claim 1, wherein the first wavelength is in a range of about 400 nm to about 420 nm, or a range of about 455 nm to about 470 nm (claim 4, lines 1-2).
Claim 4 of the ‘688 application anticipates instant claim 3.  Therefore, instant claim 3 is not patentable over claim 4 of the ‘688 application.

Regarding claim 5 of the instant application, claim 7 of ‘688 discloses:
The light irradiation apparatus of claim 4, wherein the second wavelength is in a 57Attorney Docket No. SVC0024PA range of about 210 nm to about 280 nm (claim 7, lines 1-2).
Claim 7 of the ‘688 application anticipates instant claim 5.  Therefore, instant claim 5 is not patentable over claim 7 of the ‘688 application.

Regarding claims 7-8 of the instant application, claim 10 of ‘688 discloses:
The light irradiation apparatus of claim 1, wherein the first light and the second light are simultaneously emitted (claim 10, lines 1-3 – when the first and second lights are overlapping, the first and second lights are simultaneously emitted).
The light irradiation apparatus of claim 1, wherein the first light and the second light are emitted for mutually different times, and  10wherein a duration, in which one of the first light and the second light is emitted, is at least partially overlapped with a duration in which a remaining light of the first light and the second light is emitted (claim 10, lines 1-3).
Claim 10 of the ‘688 application anticipates instant claims 7-8.  Therefore, instant claims 7-8 are not patentable over claim 10 of the ‘688 application.

Regarding claim 9 of the instant application, claims 11 and 13 of ‘688 discloses:
The light irradiation apparatus of claim 8, wherein one of the first light and the 15second light is continuously emitted (claim 11, lines 1-2), and a remaining one of the first light and the second light is emitted in an on and off manner (claim 13, lines 1-2 – periodically irradiated, i.e., on and off manner).
Claims 11 and 13 of the ‘688 application anticipate instant claim 9.  Therefore, instant claim 9 is not patentable over claims 11 and 13 of the ‘688 application.

Regarding claim 10 of the instant application, claim 9 of ‘688 discloses:
The light irradiation apparatus of claim 1, wherein a duration, in which one of the first light and the second light is emitted, is not overlapped with a duration in which a remaining 20light of the first light and the second light is emitted (claim 9, lines 1-2).
Claim 9 of the ‘688 application anticipates instant claim 10.  Therefore, instant claim 10 is not patentable over claim 9 of the ‘688 application.

Regarding claim 11 of the instant application, claim 2 of ‘688 discloses:
The light irradiation apparatus of claim 1, wherein a starting point of a duration in which the first light is emitted is different from a starting point of a duration in which the second light is emitted (claim 2, lines 1-3).
Claim 2 of the ‘688 application anticipates instant claim 11.  Therefore, instant claim 11 is not patentable over claim 2 of the ‘688 application.

Regarding claim 15 of the instant application, claim 5 of ‘688 discloses:
The light irradiation apparatus of claim 14, further comprising: a third light source connected with the controller to emit light having a visible light wavelength (claim 5, line 5).
Claim 5 of the ‘688 application anticipates instant claim 15.  Therefore, instant claim 15 is not patentable over claim 5 of the ‘688 application.

Regarding claim 18 of the instant application, claim 16 of ‘688 discloses:
The light irradiation apparatus of claim 1, wherein, a harmless dose per day is an 59Attorney Docket No. SVC0024PA allowable dose when the second light is applied to a human body, and the second light source emits the second light within the allowable dose (claim 16, lines 1-5).
Claim 16 of the ‘688 application anticipates instant claim 18.  Therefore, instant claim 18 is not patentable over claim 16 of the ‘688 application.

Regarding claim 19 of the instant application, claim 14 of ‘688 discloses:
The light irradiation apparatus of claim 1, wherein the light radiation device is 5used as a medical device for treating a human body (claim 14, lines 1-2).
Claim 14 of the ‘688 application anticipates instant claim 19.  Therefore, instant claim 19 is not patentable over claim 14 of the ‘688 application.

Regarding claim 20 of the instant application, claim 15 of ‘688 discloses:
The light irradiation apparatus of claim 19, wherein the light radiation device is used as a medical device for curing an acute wound (claim 15, lines 1-2).
Claim 15 of the ‘688 application anticipates instant claim 20.  Therefore, instant claim 20 is not patentable over claim 15 of the ‘688 application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ball (U.S PGPub No. 2018/0093107) (cited in IDS).

Regarding claim 1, Ball teaches (Figure 2) a light irradiation apparatus (abstract, paragraph [0009]), comprising: (Figures 1 and 2, elements 12 – blue light sources, e.g. first light sources, 14, 18 – UVA light sources, e.g. second light sources, 20) first and second light sources that emit first light and second light, respectively at timings 5close to each other, regardless of whether the timings overlap or not (paragraphs [0008], [0027], [0029]; paragraphs [0010], lines 15-22, [0037] – the controller can enable one or more blue light sources to emit blue light and UVA light as continuous light, pulsed light, or a combination of pulsed light and continuous light, thus operable to emit first and second light at timings close to each other, regardless of whether timings overlap or not), the first light and the second light having mutually different wavelength bands (paragraphs [0027] and [0029] – blue light and UVA light sources, thus having mutually different wavelength bands), wherein the first light has a wavelength band (paragraph [0028] – blue light is in the range of about 405 nm to about 470 nm) for inducing destruction of bacteria by damaging a cell of the bacteria as the first light acts on a photosensitizer present in the bacteria (paragraph [0028] – the blue light band of about 405 nm to about 470 nm inherently performs this function of destroying bacteria based on Applicant’s disclosure paragraph [0061] providing that this wavelength band performs this inherent functionality; paragraphs [0004] and [0045] – porphyrin is a photosensitizer according to the Applicant’s disclosure paragraph [0061]), wherein the second light has a wavelength band (paragraph [0029] – range of about 315 nm to about 400 nm) for inducing the destruction of the bacteria 10by changing the structure of a genetic material present in the cell of the bacteria (paragraph [0029] – the UVA light band of about 315 nm to about 400 nm inherently performs this function of destroying bacteria based on Applicant’s disclosure paragraph [0055] providing that that the second light source may have this wavelength band; paragraphs [0005] and [0049] – Ball particularly promotes UVA light because it is generally well-tolerated by cells because it is weakly absorbed by DNA, but recognizes that UVB and UVC light directly damages DNA), and wherein a dose of the second light source is less than 1/10 of a dose of the first light source (Paragraph [0010], lines 15-44; paragraphs [0040] and [0052] – The dosage ratio of the two light sources can be set to any particular value (whatever is deemed therapeutic). The two light sources may exemplify different duty cycles and frequency patterns, and the light sources can be pulsed in order to achieve the appropriate dosage ratio. Ball makes it clear that there is a limit to the amount of UV light that should be emitted before it becomes harmful to the human., paragraph [0028] – the therapeutic energy level of blue light (e.g., first light sources) is preferably in the range of about 0.4 J/cm2 to about 4 J/cm2 although the therapeutic energy level may be higher or lower than this range, paragraph [0029] – the therapeutic energy level of UVA light (e.g., second light sources) is preferably in the range of about 0.4 J/cm2 to about 4 J/cm2, although the therapeutic energy level may be higher or lower than this range.  In the preferred therapeutic dosage range of about 0.4 J/cm2 to 4 J/cm2, it is possible to arrive at a dose of UVA light that is less than 1/10 of a dose of the blue light source).
Therefore, claim 1 is unpatentable over Ball.

Regarding claim 3, Ball teaches the light irradiation apparatus of claim 1, wherein the first wavelength is in a range of about 400 nm to about 420 nm, or a range of about 455 nm to about 470 nm (paragraphs [0027]-[0028]).
Therefore, claim 3 is unpatentable over Ball.

Regarding claim 4, Ball teaches the light irradiation apparatus of claim 1, wherein the second light corresponds to a wavelength of ultraviolet C (UVC) (paragraphs [0049]-[0051] – Ball specifically teaches the use of UVA radiation as the second light source.  However, Ball also teaches both UVB and UVC as being options, but more dangerous with unwanted effects.  According to MPEP 2123(II), “nonpreferred and alternative embodiments constitute prior art” and “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”).
Therefore, claim 4 is unpatentable over Ball.

Regarding claim 5, Ball teaches the light irradiation apparatus of claim 4, wherein the second wavelength is in a 57Attorney Docket No. SVC0024PA range of about 210 nm to about 280 nm (paragraphs [0049]-[0051] – Ball specifically teaches the use of UVA radiation as the second light source.  However, Ball also teaches both UVB and UVC as being options, but more dangerous with unwanted effects.  The range of about 210 nm to about 280 nm falls in the UVC range.  According to MPEP 2123(II), “nonpreferred and alternative embodiments constitute prior art” and “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”).
Therefore, claim 5 is unpatentable over Ball.

Regarding claim 6, Ball teaches the light irradiation apparatus of claim 4, wherein the second wavelength is in a range of about 220 nm to about 230 nm (paragraphs [0049]-[0051] – Ball specifically teaches the use of UVA radiation as the second light source.  However, Ball also teaches both UVB and UVC as being options, but more dangerous with unwanted effects.  The range of about 220 nm to about 230 nm falls in the UVC range.  According to MPEP 2123(II), “nonpreferred and alternative embodiments constitute prior art” and “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”).
Therefore, claim 6 is unpatentable over Ball.

Regarding claim 7, Ball teaches the light irradiation apparatus of claim 1, wherein the first light and the second light are simultaneously emitted (paragraph [0010], lines 15-44 – Ball’s controller can set duty cycles for each light source and is therefore capable of setting each light source to have the same duty cycle so that it is simultaneously emitted.  Examiner notes that claim 1 preamble establishes this as an apparatus claim, not a method claim, so the language of being capable is all that is needed for the apparatus of the prior art).
Therefore, claim 7 is unpatentable over Ball.

Regarding claim 8, Ball teaches the light irradiation apparatus of claim 1, wherein the first light and the second light are emitted for mutually different times, and 10wherein a duration, in which one of the first light and the second light is emitted, is at least partially overlapped with a duration in which a remaining light of the first light and the second light is emitted (paragraph [0010], lines 15-44 – Ball’s controller can set duty cycles for each light source so that the lights are capable of overlapping.  Ball’s controller can also emit the two light sources together as pulsed or continuous light. Ball’s controller is therefore capable of emitting the first light and second light at different times having the durations of each light at least partially overlap.  Examiner notes that claim 1 preamble establishes this as an apparatus claim, not a method claim, so the language of being capable is all that is needed for the apparatus of the prior art).
Therefore, claim 8 is unpatentable over Ball.

Regarding claim 9, Ball teaches the light irradiation apparatus of claim 8, wherein one of the first light and the 15second light is continuously emitted (paragraph [0010], lines 33-36 – “The controller may be configured to control the one or more blue light sources and the one or more UVA light sources to emit the blue light and the UVA light as continuous light), and a remaining one of the first light and the second light is emitted in an on and off manner (paragraph [0010], lines 30-33 – The controller may be configured to control the one or more blue light sources and the one or more UVA light sources to emit the blue light and the UVA light as pulsed light.  The controller of Ball is therefore capable of emitting one light as continuous and one light as pulsed. Examiner notes that claim 1 preamble establishes this as an apparatus claim, not a method claim, so the language of being capable is all that is needed for the apparatus of the prior art.).
Therefore, claim 9 is unpatentable over Ball.

Regarding claim 10, Ball teaches the light irradiation apparatus of claim 1, wherein a duration, in which one of the first light and the second light is emitted, is not overlapped with a duration in which a remaining 20light of the first light and the second light is emitted (paragraph [0010], lines 15-44 and paragraph [0037] – Ball is capable of setting parameters for the first and second light, such as duty cycle, and can control whether each light is pulsed, continuous, or a combination.  Therefore, Ball’s controller is capable of emitting the first and second lights so that the durations for which each are emitted do not overlap.  Examiner notes that claim 1 preamble establishes this as an apparatus claim, not a method claim, so the language of being capable is all that is needed for the apparatus of the prior art.).
Therefore, claim 10 is unpatentable over Ball.

Regarding claim 11, Ball teaches the light irradiation apparatus of claim 1, wherein a starting point of a duration in which the first light is emitted is different from a starting point of a duration in which the second light is emitted (Paragraph [0010], lines 15-44 – The controller’s ability to control parameters of the first and second light sources (frequency, duty cycle, pulsed, and continuous) makes it clear that emittance of the second light source (e.g. UV light) could occur after emittance begins for the first light source (e.g. blue light).  Examiner notes that claim 1 preamble establishes this as an apparatus claim, not a method claim, so the language of being capable is all that is needed for the apparatus of the prior art.).
Therefore, claim 11 is unpatentable over Ball.

Regarding claim 12, Ball teaches the light irradiation apparatus of claim 1, wherein an irradiation area of the first light source is overlapped with an irradiation area of the second light source (Paragraph [0010], lines 15-44 – Ball’s controller can set duty cycles for each light source so that the lights are capable of overlapping.  Ball’s controller can also emit the two light sources together as pulsed or continuous light. Examiner notes that claim 1 preamble establishes this as an apparatus claim, not a method claim, so the language of being capable is all that is needed for the apparatus of the prior art.).
Therefore, claim 12 is unpatentable over Ball.

Regarding claim 13, Ball teaches the light irradiation apparatus of claim 1, further comprising: (Figures 1 and 2, element 24) a controller that controls the first light source and the second light source (abstract, paragraphs [0010], lines 15-22, [0031], [0035], and [0037] – the controller can impart and control frequencies, duty cycles, and other parameters of light on the light sources).
Therefore, claim 13 is unpatentable over Ball.

Regarding claim 14, Ball teaches the light irradiation apparatus of claim 13, wherein (Figures 1 and 2, element 24) the controller controls at least one of an intensity and an irradiation duration of each of the first light and the second light (paragraphs [0010], lines 15-22, [0025] – controller preferably controls and provides the therapeutic energy level of the blue light and the therapeutic energy level of the UVA light, [0031], [0035], and [0037] – the controller can impart and control frequencies, duty cycles, and other parameters of light on the light sources).
Therefore, claim 14 is unpatentable over Ball.

Regarding claim 15, Ball teaches the light irradiation apparatus of claim 14, further comprising: (Figure 6, element 70 – red light source, i.e., third light source) a third light source connected with the controller to emit light having a visible light wavelength (paragraphs [0008] – system utilizes visible light (blue and red), paragraph [0010], lines 54-64 – red light source, i.e., third light source, [0041]).  
Therefore, claim 15 is unpatentable over Ball.

Regarding claim 18, Ball teaches the light irradiation apparatus of claim 1, wherein, a harmless dose per day is an 59Attorney Docket No. SVC0024PA allowable dose when the second light is applied to a human body (paragraph [0009] – emit UVA light at a therapeutic energy level at the wound or burn area, i.e. harmless/allowable dose, paragraph [0040] – required to shut off once a predetermined therapeutic dosage is reached), and the second light source emits the second light within the allowable dose (paragraph [0009] – emit UVA light at a therapeutic energy level at the wound or burn area, i.e. harmless/allowable dose, paragraph [0040] – required to shut off once a predetermined therapeutic dosage is reached).
Therefore, claim 18 is unpatentable over Ball.

Regarding claim 19, Ball teaches the light irradiation apparatus of claim 1, wherein the light radiation device is 5used as a medical device for treating a human body (abstract, paragraph [0009] – healing and/or disinfecting wounds and burns).
Therefore, claim 19 is unpatentable over Ball.

Regarding claim 20, Ball teaches the light irradiation apparatus of claim 19, wherein the light radiation device is used as a medical device for curing an acute wound (abstract, paragraph [0009] – healing and/or disinfecting wounds and burns).
Therefore, claim 20 is unpatentable over Ball.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ball (U.S PGPub No. 2018/0093107) (cited in IDS) in view of Quisenberry, et al. (U.S PGPub No. 2008/0071330).
Regarding claim 2, Ball teaches the light irradiation apparatus of claim 1, as indicated hereinabove.  Ball also teaches the limitations of claim 2, that is wherein the first light is blue light (paragraphs [0027]-[0028]), and the second light is ultraviolet light (paragraph [0029]).  Ball does not teach the limitation of instant claim 2, that is 15wherein the second light is irradiated with a daily maximum irradiation amount of about 3 mJ/cm2.
Quisenberry teaches (Figure 1, element 58) a system for treatment of a wound area of a patient including a first treatment pad comprising a plurality of Light Emitting Diodes (LEDs) for cleaning and exposing a wound area to ultraviolet light (abstract, paragraph [0037]).  Quisenberry teaches a wound care method and system with one or both of vacuum-light therapy and thermally augmented oxygenation (paragraph [0003]).  Quisenberry teaches that wound treatment is often performed using light therapy (paragraph [0006]).  Quisenberry also teaches that UV LED treatment is in the range of approximately 200 to 450 nanometers (paragraph [0043]).  Quisenberry also teaches that most bacteria can be destroyed at ultra violet energies of from about 3,000 to about 5,000 microwatt-seconds/cm2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented into Ball’s irradiation apparatus a daily maximum irradiation limit of about 3 mJ/cm2 with the 3,000 to about 5,000 microwatt-seconds/cm2 range (paragraph [0043] of Quisenberry – i.e. about 3 mJ/cm2 to 5 mJ/cm2) as taught by Quisenberry because this is the range where most bacteria can be destroyed by ultraviolet light (paragraph [0043] of Quisenberry).
Therefore, claim 2 is unpatentable over Ball and Quisenberry, et al.

Regarding claim 16, Ball teaches the light irradiation apparatus of claim 15, as indicated hereinabove.  Ball does not teach the limitation of instant claim 16, that is wherein the light irradiation apparatus is further comprising: an oxygenator connected with the controller and supplying oxygen.
Quisenberry teaches a wound care method and system with one or both of vacuum-light therapy and thermally augmented oxygenation (paragraph [0003]).  Quisenberry teaches that wound treatment is often performed using light therapy (paragraph [0006]).  Quisenberry teaches that supplying a high concentration of oxygen to wound sites are known to facilitate the healing process (paragraph [0007]).  Quisenberry teaches (Figure 1, elements 20 and 28) controlling an intensity of ultraviolet light to a wound area along with a rate of oxygenating the wound area (paragraphs [0017]-[0018] and [0035]-[0036]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light irradiation apparatus of Ball with the oxygen generator (i.e. oxygenator) as taught by Quisenberry in order to provide the light irradiation apparatus for wound treatment with an oxygen supply which facilitates the healing process (paragraph [0007] of Quisenberry).
Therefore, claim 16 is unpatentable over Ball and Quisenberry, et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ball (U.S PGPub No. 2018/0093107) in view of Estes, et al. (U.S PGPub No. 2019/0099613).
Regarding claim 17, Ball teaches the light irradiation apparatus of claim 15, as indicated hereinabove.  Ball does not specifically teach the limitations of instant claim 17, that is wherein the apparatus is further comprising: an input unit connected with the controller to input data on a user or an external 20environment, wherein the controller controls the first and second light sources based on the data from the input unit.
Estes teaches (Figure 1, elements 10 and 20) a wearable ultraviolet light phototherapy device (abstract, paragraphs [0044] and [0052]).  Estes teaches (Figure 2, element 22) a control module that can determine the predetermined amount of ultraviolet radiation as a function of the patient’s susceptibility to ultraviolet radiation (abstract, paragraph [0052]). Estes teaches that determining a patient’s susceptibility to ultraviolet radiation depends on various factors that can include, but are not limited to, the patient’s skin pigmentation and skin thickness, as well as a plurality of general patient parameters (e.g., the patient’s skin dryness, skin temperature, age, weight, gender, race and existing medical conditions/history) (paragraph [0014]).  Estes further teaches that an input component can be coupled to the control module that permits entry of information relating to any of the aforementioned factors (paragraph [0015]).  Estes explains that users of the wearable ultraviolet light phototherapy devices can enter information that pertains to the general patient parameters (paragraph [0015]).  Estes teaches that the input component can permit a user to activate and inactivate operation of the ultraviolet light emitting source(s) and/or any other types of light emitting sources (e.g., visible light emitting sources) (paragraph [0015]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light irradiation apparatus of Ball with the input unit as taught by Estes in order to allow a user to input user data that impacts a user’s susceptibility to ultraviolet radiation (see paragraph [0014] of Estes).  One of ordinary skill in the art would have recognized that Ball introduces the use of a user interface (i.e. input unit) which is configured to allow the user to input a desired therapeutic energy level (see paragraph [0034] of Ball).  One of ordinary skill in the art would have found it obvious to expand on Ball’s input unit to allow for the input of user information to automatically and better determine the desired therapeutic energy level.  One of ordinary skill in the art would have desired such a feature because it would allow for treatments to be more personalized and adapted for individual users.
Therefore, claim 17 is unpatentable over Ball and Estes, et al.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Van Bommel, et al. (U.S PGPub No. 2018/0318599) teaches a lighting system comprising a first light source and a second light source.  Powell, et al. (U.S PGPub No. 2008/0103560) teaches a phototherapy device includes a first light source configured to emit a wavelength of light within the visible to infrared portion of the electromagnetic spectrum and a second light source configured to emit a wavelength of light within the ultraviolet portion of the electromagnetic spectrum.  Leclerc, et al. (U.S PGPub No. 2007/0208395) teaches a method and apparatus for treating a target body surface using a radiation applicator.  Ribiero, et al. (U.S PGPub No. 2018/0056087) teaches a wound dressing and method of use that increases healing of tissues by targeting damaged tissue at a predetermined wavelength.  Neister, et al. (U.S PGPub No. 2017/0304472) teaches a method, process and apparatus for disinfecting and sterilizing all types of surfaces contaminated with microorganisms and toxic substances to render both inactive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792